Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the second length" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting “second length” to refer to the length of the holes. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8 is/are rejected under 35 U.S.C. 102anticipated as being anticipated by Nobuhiro (JPH0717213A).
Regarding claim 1, Nobuhiro depicts a pneumatic tire comprising a tread portion (1); a side wall portion (figure 1); a buttress portion (2) provided between the tread portion and the side wall portion; and a plurality of holes (8) provided in the buttress portion at an interval along a tire circumferential direction, where a cross-sectional shape of each of the holes includes a combined shape of a rectangle and two half arcs, each of which is connected to an end of the rectangle in a longitudinal direction of each of the holes (figure 5), and the holes are arranged such that a longitudinal direction of each of the holes is inclined with respect to a tire radial direction and projection of each of the holes to the tire radial direction overlap with parts of the long holes adjacent to one another in the circumferential direction (figure 5). 
As for claim 2, Nobuhiro depicts the tread portion includes main grooves (5) extending in the tire circumferential direction, a tire radial direction inner end of each of the holes is positioned farther on a tire radial direction inner side than a groove bottom of the main groove, and a tire radial direction outer end of each of the holes is positioned farther on a tire radial direction outer side than the groove bottom of the main groove in figures 1and 3.
 With regards to claim 3, Nobuhiro depicts the buttress portion includes bridge portions each formed between two of the holes adjacent to each other in the tire circumferential 
Regarding claim 4, figure 5 depicts the inclination angle of each of the holes in a longitudinal direction with respect to the tire radial direction is set to be constant. 
Regarding claim 6, Nobuhiro depicts the tread portion includes a shoulder main groove and a shoulder land portion formed on a tire width direction outer side of the shoulder main groove (figure 3). Nobuhiro further discloses the depth is preferably 20-100% of the depth G of the main groove [0013], which anticipates Applicant’s claim limitation: distance from a tread surface of the shoulder land portion to a tire radial direction outer end of each of the holes is 50-100% of a groove depth of the shoulder main groove.
Regarding claim 7, figure 3 delineates a belt (4) provided in the tread portion, wherein the holes are arranged farther on a tire radial direction outer side than the belt. 

    PNG
    media_image1.png
    127
    284
    media_image1.png
    Greyscale
Regarding claim 8, figure 5 depicts a line connected apexes of the hole adjacent to each other in the tire circumferential direction is substantially parallel to a line connecting bottoms of the holes adjacent to each other in the tire circumferential direction (see annotated figure 5 below)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobuhiro (JPH0717213A).
Nobuhiro discloses the angles of the holes are 15-45° in the radial direction [0012], which overlaps with Applicant’s claimed range of 25-60 ° in the radial direction. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the range specified by the Applicant so the buttress portion is flexibly deformed like a pantograph so the stress is less likely to concentrate on the sipe edge and the number of sipes is small and the width is small [0012, 0008].  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2012060994, JP2001225609, JP2000006615, JP 2005306258. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749